DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.

Status of Claims
The present office action is responsive to communications received on 6/21/2021. Claims 1-10, 14-17, 19, 25-26 and 61-65 are pending. Claims 1, 14, 19, 61 and 64 are currently amended and Claims 11-13, 18, 20-24 and 27-60 are cancelled.

Response to Arguments
Applicant’s remarks received on 6/21/2021 are addressed as follows: 
Regarding §101 rejection of claim 64, applicant’s amendment is considered and previous §101 rejection of this claim is withdrawn.
Regarding §103 rejections:
Applicant’s Remarks:Applicant has amended claim 1 to required features from dependent claims 11-13 where the claim 1 recites,
obtaining a constant based on a frame type; [and] using the integrity key, transfer direction value, frame-dependent integrity input, the constant, and the message to generate a message authentication code (MAC) for the message ..., wherein the frame-dependent integrity input is not dependent on the constant.
Applicant further states what is mentioned in the previous office action that “OC is a binary overflow counter” in NPL but fails to provide reasons why it does not read into the limitations of the claim. Applicant further goes on to argue that claim 1 is allowable in view of the amended limitation “the frame-dependent integrity input is not dependent on the constant”.
Examiner’s Response:Applicant’s arguments are respectfully considered and are moot in view of the current amendment to the independent claim 1 and claims 19 and 61. A new grounds of rejections has been made in view of the new features/limitations added to the independent claims. The reference source An Introduction to Access Security in UMTS hereinafter (“NPL2”) discloses a constant and also discloses that the frame-dependent input does not depend on the constant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No. 2002/0044552 Al, to Vialen et al. hereinafter (“Vialen”), in view of source ETSI
GSM Technical Specification, Digital cellular telecommunications system (Phase 2+); General Packet
Radio Service (GPRS); Mobile Station - Serving GPRS Support Node (MS-SGSN) Logical Link Control (LLC)
layer Specification (hereinafter "NPL1"), further in view of source An Introduction to Access Security in UMTS hereinafter (“NPL2”)

Regarding claim 1, Vialen teaches:
A method for providing integrity protection for a message (Vialen, Fig. 3, ¶ [0032, 0064], integrity protection for a message), the method comprising: 
obtaining an integrity key; (Vialen, integrity key IK is stored in the visitor location and transferred when it is needed.) 
obtaining a transfer direction value indicating a transfer direction; (Vialen, ¶ [0062, 0065], obtaining a direction bit called DIRECTION of where the message is originating from)
obtaining a frame-dependent integrity input, wherein the frame-dependent integrity input is a frame-dependent … count value (Vialen, Fig. 3, ¶ [0065], COUNT-I and FRESH inputs form the frame-dependent count value) that also depends on a random value (Vialen, ¶ [0065], FRESH is a random value generated by the network) and on a frame-specific sequence number (Vialen, COUNT-I is a sequence number consisting of two parts: hyperframe number and message sequence number);  
obtaining the message (Vialen, Fig. 3, ¶ [0065], obtaining signaling data MESSAGE as an input to the algorithm) 
obtaining a constant based on (Vialen, ¶ [0095], RB ID is a radio bearer identification based on the identity of the signaling radio bearer in the proposed WCDMA third generation system and can be a number between 0 and 3. Here RB ID is interpreted as a constant since it is a communication channel specific parameter depending on the protocol layer where the MAC is calculated) …
using the integrity key, transfer direction value, frame-dependent integrity input, the constant, and the message to generate a message authentication code (MAC) for the message (Vialen, Fig. 3 and 5, ¶ [0065 - 0066], using the inputs IK, COUNT-I, FRESH, DIRECTION, RB ID and MESSAGE to generate MAC-1) and 
transmitting the message and the MAC, wherein the MAC enables a receiver of the message and the MAC to verify the integrity of the message (Vialen, Fig. 3, ¶ [0065 - 0066], transmit the MAC and the message to the mobile station. The receiver mobile station also uses integrity algorithm to calculate XMAC-1 and verify the message received from sender) …
Vialen does not teach the limitation of obtaining a constant based on a frame type, frame-dependent module count value, and wherein the frame-dependent integrity input is not dependent on the constant. NPL1 remedies and teaches obtaining a constant based on a frame type (NPL1, Page 53, A.2.1 Generation of Inputs, lines 10-17, OC is a 32bit binary overflow counter which is a constant value that is specific to the frame type of unacknowledged or acknowledged frame. The OC value depends on LFN sequence number that is specific to the frame type and IOV-UI value that is specific to the frame type) and frame-dependent modulo count value (NPL1, pages 52-53, A.2.1 Generation of input, frame-dependent input is a modulo count value). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vialen with the teachings of NPL1 to obtain a constant based on frame type with the motivation to identify and distinguish between acknowledged and unacknowledged operations where UI frames in unacknowledged operation are not acknowledged at the LLC layer whereas I frames are acknowledged at the LLC layer in the acknowledged operation. Having a constant based on the frame type provides ability between sending and receiving sides to differentiate between unacknowledged information transfer or acknowledged information transfer (NPL1, pages 13 and 53)
The combination of Vialen and NPL1 does not teach the limitation of the frame-dependent integrity input is not dependent on the constant. NPL2 remedies and teaches using the frame-dependent input (NPL2, page 7, left column Integrity Protection paragraph, COUNT is a frame dependent input since it is a sequence number derived from frame number) is not dependent on the constant (NPL2, Fig. 9 & 10, pages 9-10, left column last line of page 9, where KM is a constant used in the algorithm that generates MAC. Right column of page 9 shows KM is a key modifier constant KM. Under the broadest reasonable interpretation it is interpreted that COUNT is not dependent on the constant KM). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vialen and NPL1 with the teachings of NPL2 with the motivation to encrypt input vectors containing the inputs to the algorithm where the integrity key is modified by a constant that makes it very difficult to analyze and predict the pattern of the used (NPL2, page 9)

Regarding claim 5, Vialen in view of NPL1, further in view of NPL2 teaches:
The method of claim 1, comprising calculating the random value from another random value
using a bit mask and a bitwise XOR operation (NPL1, Page 53, A.2.1 Generation of Input, IOV-UI is another random value. Random value IOV-UI XOR SX is calculated from another random value IOV-UI
using SX which is a bit mask and bitwise XOR operation with another random value IOV-UI).

Regarding claim 6, Vialen in view of NPL1, further in view of NPL2 teaches:
The method of claim 5, wherein said another random value is a random value used for generating an input to a ciphering algorithm (NPL1, Fig A.1, Page 53, A.2.1 Generation of Input, IOV-UI is another random value which is used with XOR operation for generating an input value to
ciphering algorithm).

Regarding claim 7, Vialen in view of NPL1, further in view of NPL2 teaches:
The method of claim 1, wherein the method is performed in a user equipment (UE) (Vialen, Fig. 3, ¶ [0044], user equipment UE is a mobile equipment or station and UMTS subscriber identity module where the method is performed.), and the method further comprises receiving the random value from a node of a communications network (Vialen, ¶ [0068], random value FRESH is generated by the network and sent to the user. Here the network is interpreted as network nodes comprising core network CN and UTRAN 4, see Fig. 2 ¶ [0031, 0039]).

Regarding claim 8, Vialen in view of NPL1, further in view of NPL2 teaches:
The method of claim 7, wherein the node of the communications network is a Serving GPRS Support Node (SGSN) (Vialen, Fig. 1 ¶ [0039], core network includes node SGSN).


Regarding claim 9, Vialen in view of NPL1, further in view of NPL2 teaches:
The method of claim 1, wherein the method is performed in a node of a communications network (Vialen, Fig. 2 & 3, ¶ [0031-0032], integrity protection function performed in UE and RNC which contains Node B which is a node of a communications network), and the method further comprises generating the random value and transmitting the random value to a user equipment (UE) (Vialen, ¶ [0068], random value FRESH is generated by the network and sent to the user. Here the network is interpreted as network nodes comprising core network CN and UTRAN 4 having RNC nodes, see Fig. 2 ¶ [0031, 0039]).

Regarding claim 10, Vialen in view of NPL1, further in view of NPL2 teaches:
The method of claim 9, wherein the node of the communications network is a Serving GPRS Support Node (SGSN) (Vialen, Fig. 1 ¶ [0039], core network includes node SGSN).

Regarding claim 14, Vialen in view of NPL1, further in view of NPL2 teaches:
The method of claim 1, wherein the constant indicates whether the frame is an
unacknowledged information transfer type frame or an acknowledged information transfer type frame
(NPL1, Page 53, A.2.1 lines 10-17 OC is a 32bit binary overflow counter which is a constant value
that specific to the frame type of unacknowledged or acknowledged frame. The OC value depends on
on LFN sequence number that is specific to the frame type and IOV-UI value that is specific to the
frame type).

Regarding claim 15, Vialen in view of NPL1, further in view of NPL2 teaches:
The method of claim 1, wherein the frame-dependent modulo count value is associated with a protocol frame transporting the message (NPL1, Fig A.1, Page 53, A.2.1 lines 8-9 frame dependent input which is a modulo count value is associated with LFN which is a value associated with header of the LLC protocol frame).

Regarding claim 16, Vialen in view of NPL1, further in view of NPL2 teaches:
The method of claim 1, wherein the method is performed in a transmitter, the message is a message to be transmitted over a communications network, and the method further comprises transmitting the message authentication code over the communications network. (Vialen, Fig. 1, ¶ [0006, 0030], message and MAC are transmitted over cellular network to perform integrity protection function). 

Regarding claim 17, Vialen in view of NPL1, further in view of NPL2 teaches:
(Vialen, ¶ [0066], UIA algorithm is performed in the receiver), the message is a message received over a communications network (Vialen, ¶ [0066], message is received over air interface which is cellular communications network, see ¶ [0003]), and the method further comprises obtaining a received message authentication code and comparing with the said message authentication code (Vialen, Fig. 3, ¶ [0066, 0128], the receiver recomputes message authentication code and compares the received and the calculated message authentication code).


Claims 2-4 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No. 2002/0044552 Al, to Vialen et al. hereinafter (“Vialen”), in view of source ETSI
GSM Technical Specification, Digital cellular telecommunications system (Phase 2+); General Packet
Radio Service (GPRS); Mobile Station - Serving GPRS Support Node (MS-SGSN) Logical Link Control (LLC)
layer Specification (hereinafter "NPL1"), further in view of source An Introduction to Access Security in UMTS hereinafter (“NPL2”), and further in view of source Security Analysis and Enhancements of 3GPP Authentication and Key Agreement Protocol (hereinafter "NPL3")

Regarding claim 2, Vialen in view of NPL1, further in view of NPL2 teaches:
The method of claim 1, comprising calculating the random value from another random value
(NPL1, Page 53, A.2.1 Generation of Input, IOV-UI is a second random value. Random value IOV-UI
XOR SX is calculated from second random value IOV-UI) using ...
The combination of Vialen, NPL1 and NPL2 does not teach the limitation of calculating random value using a cryptographic function. NPL3 remedies this and teaches the calculating of another random value RN from the random value RN.sub.idx using a cryptographic function performed by the ciphering algorithm (NPL3, page 738, column 2). It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to replace the function of calculating random value from another random value using bitmask and XOR function, with the cryptographic function of NPL3 to calculate the random value from another random value. This would ensure better encryption of the random number being generated.

Regarding claim 3, Vialen in view of NPL1, further in view of NPL2, and further in view of NPL3 teaches:
The method of claim 2, wherein said another random value is a random value used for (NPL1, Page 52-53, Fig A.1, IOV-UI is a second random value which is used with XOR operation for generating an input value Input to ciphering algorithm).

Regarding claim 4, Vialen in view of NPL1, further in view of NPL2, and further in view of NPL3 teaches:
The method of claim 3, wherein the frame-specific sequence number is a sequence number used for generating an input to a ciphering algorithm (NPL1, page 53, A.2.1 Generation of Input, LFN is the LLC frame number. For I frames N(S) and for UI frames N(U) values are used as the frame specific sequence numbers used to generate input parameter Input to the ciphering algorithm (Fig
A.1)).

Regarding claim 65, Vialen in view of NPL1, further in view of NPL2, and further in view of NPL3 teaches:
	The method of claim 2 wherein the cryptographic function is a key derivation function (NPL3, page 737 col.2 last para, page 738 col.2, function G which is a key derivation function)


Claims 19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No. 2002/0044552 Al, to Vialen et al. hereinafter (“Vialen”), in view of source ETSI
GSM Technical Specification, Digital cellular telecommunications system (Phase 2+); General Packet
Radio Service (GPRS); Mobile Station - Serving GPRS Support Node (MS-SGSN) Logical Link Control (LLC)
layer Specification (hereinafter "NPL1"), further in view of source An Introduction to Access Security in UMTS hereinafter (“NPL2”), and further in view of U.S. Patent No. 8,418,235 B2, to Sherkin et al. hereinafter (“Sherkin”)

Regarding claim 19, Vialen teaches:
A user equipment (UE) device for use in a communications network (Vialen, Fig. 1, ¶ [0039], UE is used in a cellular communications network), the UE device being configured to provide integrity protection for a message (Vialen, Fig. 3, ¶ [0076], UE performs integrity protection function as a sender or receiver), the UE device comprising:
…
obtaining an integrity key; (Vialen, integrity key IK is stored in the visitor location and transferred when it is needed.) 
obtaining a transfer direction value indicating a transfer direction; (Vialen, ¶ [0062, 0065], obtaining a direction bit called DIRECTION of where the message is originating from)
obtaining a frame-dependent integrity input, wherein the frame-dependent integrity input is a frame-dependent … count value (Vialen, Fig. 3, ¶ [0065], COUNT-I and FRESH inputs form the frame-dependent count value) that also depends on a random value (Vialen, ¶ [0065], FRESH is a random value generated by the network) and on a frame-specific sequence number (Vialen, COUNT-I is a sequence number consisting of two parts: hyperframe number and message sequence number);  
obtaining the message (Vialen, Fig. 3, ¶ [0065], obtaining signaling data MESSAGE as an input to the algorithm) 
obtaining a constant based on (Vialen, ¶ [0095], RB ID is a radio bearer identification based on the identity of the signaling radio bearer in the proposed WCDMA third generation system and can be a number between 0 and 3. Here RB ID is interpreted as a constant since it is a communication channel specific parameter depending on the protocol layer where the MAC is calculated) …
use the integrity key, transfer direction value, frame-dependent integrity input, the constant, and the message to generate a message authentication code (MAC) for the message (Vialen, Fig. 3 and 5, ¶ [0065 - 0066], using the inputs IK, COUNT-I, FRESH, DIRECTION, RB ID and MESSAGE to generate MAC-1) and 
transmit the message and the MAC, wherein the MAC enables a receiver of the message and the MAC to verify the integrity of the message (Vialen, Fig. 3, ¶ [0065 - 0066], transmit the MAC and the message to the mobile station. The receiver mobile station also uses integrity algorithm to calculate XMAC-1 and verify the message received from sender) …
Vialen does not teach the limitation of obtaining a constant based on a frame type, frame-dependent module count value, and wherein the frame-dependent integrity input is not dependent on the constant. NPL1 remedies and teaches obtaining a constant based on a frame type (NPL1, Page 53, A.2.1 Generation of Inputs, and lines 10-17, OC is a 32bit binary overflow counter which is a constant value that is specific to the frame type of unacknowledged or acknowledged frame. The OC value depends on LFN sequence number that is specific to the frame type and IOV-UI value that is specific to the frame type) and frame-dependent modulo count value (NPL1, pages 52-53, A.2.1 Generation of input, frame-dependent input is a modulo count value). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vialen with the teachings of NPL1 to obtain a constant based on frame type with the motivation to identify and distinguish between acknowledged and unacknowledged operations where UI frames in unacknowledged operation are not acknowledged at the LLC layer whereas I frames are acknowledged at the LLC layer in the acknowledged operation. Having a constant based on the frame type provides (NPL1, pages 13 and 53)
The combination of Vialen and NPL1 does not teach the limitation of the frame-dependent integrity input is not dependent on the constant. NPL2 remedies and teaches using the frame-dependent input (NPL2, page 7, left column Integrity Protection paragraph, COUNT is a frame dependent input since it is a sequence number derived from frame number) is not dependent on the constant (NPL2, Fig. 9 & 10, pages 9-10, left column last line of page 9, where KM is a constant used in the algorithm that generates MAC. Right column of page 9 shows KM is a key modifier constant KM. Under the broadest reasonable interpretation it is interpreted that COUNT is not dependent on the constant KM). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vialen and NPL1 with the teachings of NPL2 with the motivation to encrypt input vectors containing the inputs to the algorithm where the integrity key is modified by a constant that makes it very difficult to analyze and predict the pattern of the used input vector based on observations of the radio related parameters. This allows achieving synchronization with the air interface while in practice avoiding the hazards of predicting the inputs (NPL2, page 9)
The combination of Vialen, NPL1 and NPL2 does not teach that the UE device comprising a processor and a memory, the memory containing instructions executable by the processor, such that the device carries out a method of forming a message authentication code. Sherkin remedies and teaches that the device comprises of memory, processor and processor communicating with the memory to carry out a method of forming a message authentication code. The device also has a communication subsystem to send the message (Sherkin, Column 2, lines 32-43). It would have been obvious to one of ordinary skill in the art that the mobile station (user equipment UE) of NPL, Vialen (Fig. 3 6, 11[0039]) and NPL2 have memory and processor to store and carry out the method for performing integrity algorithm inside the device.

Regarding claim 25, Vialen in view of NPL1, further in view of NPL2 and further in view of Sherkin teaches:
The UE device of claim 19, further comprising a receiver for receiving, from a node of the communications network, a random value (Vialen, ¶ [0068], random value FRESH is generated by the network and sent to the user. Here the network is interpreted as network nodes comprising core network CN and UTRAN 4, see Fig. 2 ¶ [0031, 0039])

Regarding claim 26, Vialen in view of NPL1, further in view of NPL2 and further in view of Sherkin teaches:
The UE device of claim 25, wherein the node of the communications network is a Serving GPRS Support Node (SGSN) (Vialen, Fig. 1 ¶ [0039], core network includes node SGSN) 


Claims 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No. 2002/0044552 Al, to Vialen et al. hereinafter (“Vialen”), in view of source ETSI
GSM Technical Specification, Digital cellular telecommunications system (Phase 2+); General Packet
Radio Service (GPRS); Mobile Station - Serving GPRS Support Node (MS-SGSN) Logical Link Control (LLC)
layer Specification (hereinafter "NPL1"), further in view of source An Introduction to Access Security in UMTS hereinafter (“NPL2”), and further in view of U.S. Patent No. 8,102,999 B2, to Corndorf hereinafter (“Corndorf”)

Regarding claim 61, Vialen teaches:
A node for use in a communications network (Vialen, Fig. 1, ¶ [0039], core network node SGSN is used in a cellular communications network), the node being configured to provide integrity protection for a message (Vialen, Fig. 3, ¶ [0039-0040], SGSN node that communicates with RNC in cellular communications network provides integrity protection by running integrity algorithm), 
... 
the node configured to:
obtaining an integrity key; (Vialen, integrity key IK is stored in the visitor location and transferred when it is needed.) 
obtaining a transfer direction value indicating a transfer direction; (Vialen, ¶ [0062, 0065], obtaining a direction bit called DIRECTION of where the message is originating from)
obtaining a frame-dependent integrity input, wherein the frame-dependent integrity input is a frame-dependent … count value (Vialen, Fig. 3, ¶ [0065], COUNT-I and FRESH inputs form the frame-dependent count value) that also depends on a random value (Vialen, ¶ [0065], FRESH is a random value generated by the network) and on a frame-specific sequence number (Vialen, COUNT-I is a sequence number consisting of two parts: hyperframe number and message sequence number);  
obtaining the message (Vialen, Fig. 3, ¶ [0065], obtaining signaling data MESSAGE as an input to the algorithm) 
obtaining a constant based on (Vialen, ¶ [0095], RB ID is a radio bearer identification based on the identity of the signaling radio bearer in the proposed WCDMA third generation system and can be a number between 0 and 3. Here RB ID is interpreted as a constant since it is a communication channel specific parameter depending on the protocol layer where the MAC is calculated) …
use the integrity key, transfer direction value, frame-dependent integrity input, the constant, and the message to generate a message authentication code (MAC) for the message (Vialen, Fig. 3 and 5, ¶ [0065 - 0066], using the inputs IK, COUNT-I, FRESH, DIRECTION, RB ID and MESSAGE to generate MAC-1) and 
transmit the message and the MAC, wherein the MAC enables a receiver of the message and the MAC to verify the integrity of the message (Vialen, Fig. 3, ¶ [0065 - 0066], transmit the MAC and the message to the mobile station. The receiver mobile station also uses integrity algorithm to calculate XMAC-1 and verify the message received from sender) …
Vialen does not teach the limitation of obtaining a constant based on a frame type, frame-dependent module count value, and wherein the frame-dependent integrity input is not dependent on the constant. NPL1 remedies and teaches obtaining a constant based on a frame type (NPL1, Page 53, A.2.1 Generation of Inputs, and lines 10-17, OC is a 32bit binary overflow counter which is a constant value that is specific to the frame type of unacknowledged or acknowledged frame. The OC value depends on LFN sequence number that is specific to the frame type and IOV-UI value that is specific to the frame type) and frame-dependent modulo count value (NPL1, pages 52-53, A.2.1 Generation of input, frame-dependent input is a modulo count value). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vialen with the teachings of NPL1 to obtain a constant based on frame type with the motivation to identify and distinguish between acknowledged and unacknowledged operations where UI frames in unacknowledged operation are not acknowledged at the LLC layer whereas I frames are acknowledged at the LLC layer in the acknowledged operation. Having a constant based on the frame type provides ability between sending and receiving sides to differentiate between unacknowledged information transfer or acknowledged information transfer (NPL1, pages 13 and 53)
The combination of Vialen and NPL1 does not teach the limitation of the frame-dependent integrity input is not dependent on the constant. NPL2 remedies and teaches using the frame-dependent input (NPL2, page 7, left column Integrity Protection paragraph, COUNT is a frame dependent input since it is a sequence number derived from frame number) is not dependent on the (NPL2, Fig. 9 & 10, pages 9-10, left column last line of page 9, where KM is a constant used in the algorithm that generates MAC. Right column of page 9 shows KM is a key modifier constant KM. Under the broadest reasonable interpretation it is interpreted that COUNT is not dependent on the constant KM). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vialen and NPL1 with the teachings of NPL2 with the motivation to encrypt input vectors containing the inputs to the algorithm where the integrity key is modified by a constant that makes it very difficult to analyze and predict the pattern of the used input vector based on observations of the radio related parameters. This allows achieving synchronization with the air interface while in practice avoiding the hazards of predicting the inputs (NPL2, page 9)
The combination of Vialen, NPL1 and NPL2 does not teach that the node comprising a processor and a memory, the memory containing instructions executable by the processor, such that the node carries out a method of forming a message authentication code. Corndorf remedies and teaches that the node comprises of memory, processor and processor communicating with the memory to carry out a method of forming a message authentication code. The node also has a communication subsystem to send the message (Corndorf, Column 4, lines 27-41). It would have been obvious to one of ordinary skill in the art that the communications node SGSN of NPL, Vialen (Fig. 1 16, ¶ [0039]) and NPL2 have memory and processor to store and carry out the method for performing integrity algorithm inside the node.

Regarding claim 62, Vialen in view of NPL1, further in view of NPL2 and further in view of Corndorf teaches:
The node of claim 61, wherein the instructions comprises instructions for generating the random value, and the node further comprises a transmitter for transmitting the random value to a user equipment (UE) (Vialen, ¶ [0068], random value FRESH is generated by the network and sent to the user. ¶ [0006, 0030], message and MAC are transmitted over cellular network to perform integrity protection function. Here, transmitting means that the sender comprises a transmitter to transmit over a communications network, which is commonly known in the art).

Regarding claim 63, Vialen in view of NPL1, further in view of NPL2 and further in view of Corndorf teaches:
The node of claim 62, wherein the node is a Serving GPRSN Support Node (SGSN) (Vialen, Fig. 1 ¶ [0039], core network includes node SGSN).

Regarding claim 64, Vialen in view of NPL1, further in view of NPL2 and further in view of Corndorf teaches that the node of the communications network (Vialen, Fig. 1 ¶ [0039], core network includes node SGSN) implicitly having a memory and a processor is said to be a non-transitory computer readable medium storing a computer program that can be configured to carry out the method of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
European Patent Application No. EP 1615370 to Dzung discloses a system of calculating MAC and sending it to the receiver for short message communications.
U.S. Pat. Appl. Publ'n No. 20130195266 to Fischer discloses a method of producing message authentication code based on a first message and generated key which is produced using an original key.
U.S. Patent Application No. 8090098 to Kim et al. discloses a method of generating Message Authentication Code using stream cipher and authentication/encryption and authentication/decryption methods using stream cipher

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV C SHAH whose telephone number is (408)918-7592.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.C.S./Examiner, Art Unit 2493     

/Michael Simitoski/Primary Examiner, Art Unit 2493